Citation Nr: 1135502	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from April 1966 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2004 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied TDIU.

In a decision issued in December 2006, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In January 2008, the Court issued an order that vacated the December 2006 Board decision and remanded the matter on appeal as it was intertwined with another issue that was remanded for readjudication consistent with the instructions outlined in the December 2007 Joint Motion by the parties.  In June 2008 and in November 2010 the Board remanded the case to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Further development is necessary with respect to the TDIU claim.  A 2002 VA spine examination noted that the Veteran voluntarily resigned from his position at the Dallas-Fort Worth airport in 2002 due to back problems when "he reached the point where just standing and walking was too much."  He also reported to that examiner that after January 2002 he had missed so much work due to his back problems that he received a warning from his administrative superior.  In July 2003 his sister/co-worker reported that "[o]n many occasions his back condition prevented him from attending work and performing his routine, daily duties in the course of his employment . . . for days at a time."

In December 2010 the RO requested that the Veteran provide additional information regarding his previous employer, including the completion of VA Form 21-4192, Request for Employment Information, by his former employer, the Dallas-Fort Worth airport.  However, the Veteran never provided the information sought, and no completed VA Form 21-4192 has been received.  The Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

An August 2003 VA examination report notes that the Veteran reported that he had to leave his job in May 2002 due to chronic back pain with prolonged standing; however, the examiner opined that "[t]his condition has not significantly or adversely affected the patient's normal occupational or daily activities."  The examiner did not provide a rationale for this opinion.  In April 2008, a private physician, Dr. M. C. Race, concluded that the Veteran "has been unable to work because of these back problems and sciatica."  Again, no rationale was provided.  Most recently, a March 2011 VA examination report and a July 2011 addendum concluded that the Veteran "is not employable in his most recent employment as a customer service representative/taxi valet due to his service-connected lumbar spine condition."  The examiner also noted that the "Veteran does appear capable of sedentary work not requiring lifting greater than 20 lbs or repetitive bending or twisting at the waist."  Again, no rationale was provided.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary in order for a physician to explain his/her opinion as to whether the Veteran is unemployable due to his service-connected disabilities.

The Veteran has requested consideration of TDIU on an extraschedular basis, including consideration of his education and experience.  It is noted that the Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability which is a threshold matter in the development of a TDIU claim). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  In connection with this development advise him of the provisions of 38 C.F.R. § 3.158(a).  If he does not respond, process the claim further under § 3.158(a).

2. After allowing time for the completed VA Form 21-8940 to be associated with the files, arrange for a physician to provide a medical opinion with respect to the impact of the Veteran's service-connected disabilities on his employability.  His claims folders must be reviewed in conjunction with preparing the opinion.  The medical provider must comment on the effect the Veteran's service-connected disabilities (lumbosacral strain, dermatitis, and the bilateral leg disabilities) only (he has numerous nonservice-connected disabilities such as hypertension and diabetes mellitus, which may not be considered in this analysis) have on his ability to work, indicating what functions/types of employment would be inconsistent with/precluded by his service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.  The opinion should consider the Veteran's employment history, educational and vocational attainment noted on his VA Form 21-8940.  The rationale for all opinions must be explained in detail.

3.  Then re-adjudicate the TDIU claim, to include consideration of extraschedular entitlement under 38 C.F.R. § 4.16(b).  If it remains denied, issue an appropriate supplemental SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

